Citation Nr: 1647467	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  The transcript has been associated with the Veteran's electronic claims file.   

In November 2016, the Veteran was scheduled for a Board hearing via videoconference at the RO before a Veterans Law Judge.  However, the record indicates the Veteran cancelled his hearing.  Therefore, his hearing request is deemed withdrawn.

The Board notes that the record contains various psychiatric diagnoses, such that the Board has expanded the Veteran's claim for PTSD as a general claim for an acquired psychiatric disorder, to include PTSD, in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

After the issuance of the April 2014 supplemental statement of the case, additional VA treatment records were added to the electronic claims file.  Such evidence has not been considered by the Agency of Original Jurisdiction (AOJ).  However, a waiver of AOJ consideration is not required as this evidence is not material to the claim decided herein.  See 38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to service connection for a lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO declined to reopen a claim of entitlement to service connection for PTSD.

2.  Relevant evidence was not received within the one-year appeal period, nor did the Veteran initiate an appeal of such decision.

3.  Evidence added to the record since the final April 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c).  Such records covered under 38 C.F.R. § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 38 C.F.R. § 3.156 (c)(1)(ii).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For historical purposes, the Board notes that the Veteran filed a claim in June 1999 seeking compensation benefits for a nervous condition; he did not indicate the basis for his contention that he should be service connected for the claimed disability.  Such was denied in an October 1999 rating decision, based on the RO's finding that the Veteran did not have a current disability; service treatment records were not of record at such time.  Subsequently, the RO obtained the Veteran's service treatment records, and therefore reconsidered the prior decision.  A July 2001 rating decision continued the denial on the basis of no current disability, however the Veteran did not appeal the decision.

In April 2006, the Veteran filed a claim for PTSD, attributing such to in-service stressors including transporting badly injured soldiers/dead bodies and military sexual trauma.  Such was denied in a December 2006 rating decision on the basis that the Veteran did not have a diagnosis of PTSD.  He did not appeal such decision and it became final.  In December 2008, the Veteran filed a claim to reopen, and submitted a private opinion showing a diagnosis of PTSD and relating such to service.  In April 2009, the RO declined to reopen the claim, stating that the Veteran's stressors could not be verified.  The Veteran did not file a Notice of Disagreement with such decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the April 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Relevant evidence received subsequent to the April 2009 rating decision includes an April 2010 VA treatment note from the Veteran's treating psychologist, which indicates that the Veteran has a diagnosis of PTSD related to military sexual trauma and childhood trauma, and a January 2011 VA examination report which opines negatively on a relationship between the Veteran's PTSD and service.  Such evidence is new and material as it is not redundant of evidence already in the record in April 2009, and relates to the unestablished fact of whether the Veteran has a psychiatric disorder related to service.  Accordingly, the issue of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only. 

REMAND

Additional development is required before the Veteran's claims can be adjudicated.

With respect to his claim for an acquired psychiatric disorder, the record contains a January 2011 VA opinion addressing whether his PTSD was caused by service.  The examiner found that the Veteran had PTSD, but that such was due to his early childhood physical and sexual trauma.  However, during the DRO hearing, the Veteran's representative raised the theory that the Veteran's PTSD pre-existed service and was aggravated by such.  In particular, as indicated above, the Veteran has alleged in-service stressors from having to transport badly injured or dead soldiers as an ambulance driver and military sexual trauma.  The Veteran contends that he was a cook for the first three months while he was with the U.S. Army Hospital, at Camp Zama, Japan, and that from approximately August 1969 to November 1970 he was an ambulance driver with the hospital.  Personnel records show that the Veteran's military occupational specialty was a cook and also show that he was attached to Medical Company, U.S. Army Hospital, Camp Zama, Japan for a period. 

Furthermore, the Board notes that, in addition to PTSD, there are various diagnoses of record, including mood disorder NOS, bipolar disorder, and major depressive disorder.  Service treatment records document that the Veteran was evaluated as clinically normal, psychologically, at service entrance, but then contain multiple instances of mental health symptoms, including depression, anxiety attacks, suicidal thoughts and a severe depressive reaction.  At service separation, the Veteran was evaluated as clinically normal, psychologically, but was diagnosed with "inadequate personality."  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The Veteran's February 1968 entrance examination is void of any diagnosis of an acquired psychiatric disorder but there is a suggestion in the record that the Veteran had a pre-existing psychiatric disorder.  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Consequently, a VA examination is necessary to determine if the Veteran's acquired psychiatric disorders clearly and unmistakably pre-existed his entry into active duty, and if so, whether the Veteran's pre-existing acquired psychiatric disorders clearly and unmistakably were not aggravated in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA opinion is also required addressing whether any psychiatric disorders, found not to have clearly and unmistakably pre-existed service, are directly related to service.

Regarding the Veteran's claim for service connection of a lumbar strain, the Board notes that the Veteran's November 1970 separation examination notes one episode of back strain, and he reported back pain on his accompanying Report of Medical History.  The Veteran has alleged continuity of symptomatology and claims his current lumbar spine disorder is due to an in-service injury.  Accordingly, the Board finds a VA examination with opinion regarding the etiology of his lumbar spine disorder is required.

While on remand, any recent, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The file must be made available to the examiner.  The examiner shall note in the examination report that the file was reviewed.  
Following a review of the record, the examiner should:

(A)  For any currently diagnosed psychiatric disorder and psychiatric disorder diagnosed during the course of the appeal including PTSD, mood disorder NOS, bipolar disorder, and major depressive disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  The examiner is advised that the Veteran contends that he has a psychiatric disorder that was either caused or aggravated by events in service (including having to transport badly injured or dead soldiers as an ambulance driver and military sexual trauma).

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's claimed in-service stressors from having to transport badly injured or dead soldiers as an ambulance driver and military sexual trauma.
 
The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion(s). 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Is it at least as likely as not that a lumbar spine disorder is related to service, to include an in-service lumbar strain?  The examiner should consider the Veteran's belief that his current back disorder is related to the in-service lumbar strain because he has experienced back symptoms continuously ever since service.  

A complete rationale for all opinions should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


